DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-8, 12, 16, 17, 19-21, 23, 27, 33-35, 39 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vargeese et al (WO 2018/223056, published 6 December 2018). 
Concerning claims 1, 3, 8, 12 Vargeese et al disclose constructs with RNAi activity (see Abstract), targeted to PNPLA3 (see paragraph [00161]), one of which comprises sequence named “WV-4070” on page 447, which is 23 nucleotides long and 100% identical to instant SEQ ID NO: 1972. It is inherent that construct having RNAi activity comprises a strand complementary to “WV-4070”, which comprises instant SEQ ID NO: 1971. Concerning claims 16, 17, 19, 20 Vargeese et al disclose that double-stranded RNAi construct can form blunt ends (see paragraph [002247]) or comprise 1-4 nucleotides overhang on both sense and antisense strands such as UU (see paragraphs [002245-002246]). Concerning claims 21, 23, 27 Vargeese et al disclose that RNAi construct can comprise 2’-fluoro modifications (see paragraph [00852]) and phosphorothioate linkages (see paragraph [00781]). Concerning claim 39 Vargeese et al disclose that the oligonucleotides of the invention can be a part of pharmaceutical composition (see paragraphs [003131]). Limitations of claims 4, 6, 7, 33-35 describe functional effects of claimed compositions and are expected to happen in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-8, 12, 16, 17, 19-21, 23, 27, 33-35, 39, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, 14, 18 -20, 23, 24, 29, 32, 35, 41 of copending Application No. 17/312,721 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims from ‘721 encompass the same siRNAs as instantly claimed: claimed SEQ ID NOs: 743 and 744 from Table 1 on page 72 from ‘721 are identical to instant SEQ ID NOs: 971 and 972, respectively, and claimed SEQ ID NOs: 1933 and 1934 from Table 2 on page 106 from ‘721 are respectively identical to instant SEQ ID NOs: 1933 and 1934.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Previous 112 and 102 rejections are withdrawn in view of new amendments, arguments are moot. Double patenting rejection is maintained for the reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635